Title: To James Madison from the American Whig Society, 12 March 1802
From: American Whig Society
To: Madison, James


(Circular)
Dr Sir.
Princeton March 12th. 1802.
The American Whig Society, in the college of N. Jersey, having, by the late unfortunate conflagration which consumed the College edifice, lost almost the whole of their valuable library, together with all their furniture, have resolved to apply to their ancient members who are now established in different quarters of the United States, to solicit their generous, and brotherly aid in repa[i]ring their important losses. The library at the time it was consumed, consisted of about 800 volumes, estimated at the value of 3,000 Dolls. The other effects amounted to about 800 Dollars.
As the College is likely to be replaced in its former state, or even in better condition than it was, we are ambitious to restore our institution to its former respectability. Animated with this desire, we take the liberty, which we hope will be approved, of addressing individually all our absent members who still feel for the honour, and utility of a Society in which they have formerly reaped so much pleasure, and improvement. A small aid from each in books, or in money addressed to John Middleton Clk of the Committee, to the care of the Revd. Saml. Stanhope Smith, will be received as the gift of a brother.

J. Middleton Clk. of the Committee
Wm. A. Neill, Jno. Boggs, A. Johnston &
Thos. H Ellis committee in behalf of
the American Whig Society.

 

   
   RC (NjP).



   
   The Nassau Hall fire of 6 Mar. 1802 destroyed nearly the entire libraries of the two literary societies and all except one hundred of the college library’s three thousand books. The college president, Samuel Stanhope Smith, blamed the fire on a group of Jacobin-inspired students (Mark A. Noll, Princeton and the Republic, 1768–1822: The Search for a Christian Enlightenment in the Era of Samuel Stanhope Smith [Princeton, N.J., 1989], pp. 157–59). Smith indicated in a letter to Aaron Burr that he had written to JM asking him to cooperate with Burr in fund-raising efforts, but that letter has not been found (Smith to Burr, 12 Mar. 1802, Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 2:690).


